            Case 1:18-cr-00902-GHW Document 64 Filed 06/01/20 Page 1 of 3
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 6/1/20
 -------------------------------------------------------------X
                                                              :
 UNITED STATES OF AMERICA,                                    :
                                                              :
                              -v-                             : 1: 18-cr-902-GHW
                                                              :
 WALTHER CASTILLO,                                            :      ORDER
                                                              :
                                            Defendant. :
                                                              :
 ------------------------------------------------------------ X


GREGORY H. WOODS, United States District Judge:

        On May 21, 2020, the Court received a letter from Mr. Walther Castillo. In his letter, Mr.

Castillo requests that the Court order him released on compassionate release in connection with the

COVID-19 pandemic. In support of his application, Mr. Castillo states that he suffers from asthma,

and asserts that because of that fact, linked with the fact that he is both “Black and Spanish,” it is

more likely that he will catch the novel coronavirus.

        The Court sentenced Mr. Castillo to 36 months imprisonment on September 25, 2019, after

Mr. Castillo had pleaded guilty to the offense of conspiracy to distribute and possess with intent to

distribute mixtures and substances containing a detectable amount of cocaine base, in violation of 21

U.S.C. § 846. That sentence represented a substantial downward variance from the advisory

guidelines range associated with Mr. Castillo’s crime of conviction. Mr. Castillo was 34 years old at

the time of his sentencing. The Court noted at the time of sentencing that Mr. Castillo had a

number of health related issues that led the Court to vary downward substantially in its sentence.

Sentencing Transcript, Dkt. No. 62, at 25:15-26:8.

        The Court must deny the application at this time because it is not apparent from Mr.

Castillo’s letter that he has taken the steps necessary to obtain the relief that he is requesting
            Case 1:18-cr-00902-GHW Document 64 Filed 06/01/20 Page 2 of 3



pursuant to the governing statute. Motions for compassionate release are governed by 18 U.S.C. §

3582(c)(1)(A). Under the statute, an inmate must satisfy certain preconditions before bringing a

motion for compassionate release to the Court. In particular, an inmate must make a request to the

warden of his facility to bring a compassionate release on his behalf before requesting relief from the

Court. Id. (“The court may not modify a term of imprisonment once it has been imposed except

that . . . the court, upon motion of the Director of the Bureau of Prisons, or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier, may reduce

the term of imprisonment . . . .”). Mr. Castillo’s application suggests that he has not yet requested

that the warden take action under the statute. He writes: “I most respectfully request that Warden

Ms. Howard take into consideration for requested compassionate release . . . .” Again, this suggests

that Mr. Castillo has come to the Court before making a request to the warden, as required by the

statute.

           In order for Mr. Castillo to move this Court for compassionate release, he must first apply to

the warden of his facility, requesting that the Bureau of Prisons make an application for

compassionate release on his behalf. In the event that the BOP does not respond to the application

within 30 days, the statute then permits Mr. Castillo to make an application to the Court. The Court

requests that in any subsequent application, Mr. Castillo provide information regarding when and

how he requested the warden of his facility to move for compassionate release on his behalf.

           The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).




                                                     2
         Case 1:18-cr-00902-GHW Document 64 Filed 06/01/20 Page 3 of 3



       The Clerk of Court is directed to mail a copy of this order to Mr. Castillo.

       SO ORDERED.

Dated: June 1, 2020
                                                      __________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                  3
